— In an action to recover damages for goods sold and delivered, the defendants Royal Athletic Industries, Ltd., Royal Athletic Surfacing Co., Inc., Carle Place Industries, Inc., and Joseph R. Guercia appeal from an order of the Supreme Court, Nassau County (Christ, J.), entered March 1, 1985, which denied their motion to strike the plaintiffs note of issue and to compel acceptance of their bill of particulars.
Order affirmed, with costs.
The appellants have failed to establish that their default in complying with a conditional preclusion order should be excused. Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.